Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed on 11/12/2021 has been entered. Claims 1-10 remain pending in the application. Claims 1-10 have been amended, claims 11-14 have been cancelled, and no claims have been added. Additionally, Applicant’s amendments to the claims overcome the objections and rejections previously set forth in the Non-Final Office Action mailed 7/23/2021.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4, 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Barnett et al. (US20160287007A1), hereinafter Barnett, in view of Panesar et al. (US20070157821A1), hereinafter Panesar, Mangold et al. (US20170295992A1), hereinafter Mangold, and Prefontaine (US20150064323A1).
Regarding claim 1, Barnett teaches (Fig. 1) an espresso coffee machine (espresso machine 100) comprising:
	a dispensing group (dosing unit 102) to produce coffee ([0027] lines 1-5 “Now turning to the illustrations, FIG. 1 shows an espresso machine of the present invention. Espresso machine 100 includes an espresso dosing unit 102 having at least one group control head 110 which controls the operation of the machine to provide an espresso dose.”);
	a water boiler (see modified Fig. 2, brew tank 250) hydraulically connected to the dispensing group (Fig. 1, dosing unit 102) ([0034] “Now referring to FIG. 2, a plumbing arrangement 200 that may be incorporated within the FIG. 1 espresso machine is shown.”) and configured to heat the water at a predetermined temperature by a temperature probe ([0036] “Brew tank 250 holds pressurized hot water that is ready for dispensing through the filter 260. Brew tank 250 typically includes a heating element for continued precise temperature control, as well as a temperature sensor and an optional pressure sensor. Brew tank 250 or the dedicated plumbing leading to it may also include a flowmeter.”);
	a water supply circuit (plumbing arrangement 200) hydraulically connected to the water boiler (brew tank 250) and comprising a water pump (pump 204) operable to supply pressurized water to the water boiler (brew tank 250) ([0034] lines 9-13 “The water source 210 is also used by a pump 204 as a source of water to brew tank 250 and optional brew tanks 250 ′ and 250 ″. Pump 204 may also operate under computer control to control or vary the pressure in brew tank 250”), 
	an electronic control unit (Fig. 5, controller 510) ([0052]-[0053] “FIG. 5 illustrates a system block diagram of one embodiment of the electrical sensing and control circuit for an espresso machine electrical system 500…The heart of system 500 is controller 510…Controller 510 operates to control the espresso brewing process in response to various inputs.”), and 
	a dispensing valve (see modified Fig. 2, control valve 206), which determines the start and the end of the water distribution and operable to cause water to flow from the water boiler (brew tank 250) to a brewing chamber (filter 260) of the dispensing group (dosing unit 102) ([0037] “Control valve 206 starts and stops the pressurized hot water flow from brew tank 250 through filter 260 through the outlet spout 170. In a preferred embodiment, control valve 206 is operated under control of an automated controller, which in turn operates responsive to an actuation signal input from the group control head. Control valve 206 under such control thus provides a controlled volume output of the shot.”).
Barnett does not teach an air inlet circuit hydraulically connected to the brewing chamber of the dispensing group; a compressor arranged along the air inlet circuit and electronically controllable by the electronic control unit to inject air at a predetermined pressure into the brewing chamber of the dispensing group; a heating element arranged along the air inlet circuit and electronically controllable by the electronic control unit to inject air at a predetermined temperature into the brewing chamber of the dispensing group; a variable speed motor controlled by the electronic control unit and disposed operatively with the compressor and arranged to drive the compressor at variable speeds such that the predetermined pressure can be varied by the electronic control unit; wherein a low pressure pre-brewing process is provided in which the air is injected into the brewing chamber at the predetermined pressure and the predetermined temperature and simultaneously heated water is provided into the brewing chamber; and wherein a high pressure brewing process is provided in which the compressor and the heating element are deactivated and in which the water pump and the dispensing valve are activated to supply the pressurized water to the brewing chamber.

    PNG
    media_image1.png
    498
    739
    media_image1.png
    Greyscale

Figure 1: Modified Fig. 2 of Barnett
The control processor of the beverage preparation machine 201 comprises a processing module and a memory. The control processor is operatively connected to, and controls operation of, the…air compressor 235”) to inject air at a predetermined pressure into the brewing chamber (brew head 250) of the dispensing group ([0100] “The air compressor 235 is operatively connected to the brew head 250 by means of a one-way valve and controlled by the control processor. The air compressor 235 provides a maximum flow rate of air of 500 ml/min at 1.0 bar. In use a working volume of 35 ml is pressurised to 2.0 bar. Preferably, the air compressor 235 can produce two flow rates: a fast (or maximum) flow rate and a slow flow rate.” Because the control processor can control the air compressor to operate between at least two flow rates and their associated pressures, the control processor controls the injection of air at a predetermined pressure; i.e. 1 bar when the air compressor is controlled to operate at 500 ml/min). Additionally, as all air compressors contain a motor1, the control processor must control the motor operative with the compressor and since the control processor can control the air compressor to operate between at least two flow rates and their associated pressures, the motor is thus a variable speed motor driven by the air compressor at variable speeds such that the predetermined pressure can be varied by the electronic control unit.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the teachings of Barnett to incorporate the teachings of Panesar to include at least one compressor arranged along the air inlet circuit and electronically controllable by the electronic control unit to inject air at a predetermined pressure into the brewing chamber of the dispensing group and a variable speed motor controlled by the electronic control unit and disposed Preferably, the beverage preparation machine comprises an air purge facility, wherein compressed air is forced through the cartridge 1 at the end of the dispense cycle to flush out the remaining beverage into the receptacle.”).
Panesar does not teach an air inlet circuit hydraulically connected to the brewing chamber of the dispensing group, a heating element arranged along the air inlet circuit and electronically controllable by the electronic control unit to inject air at a predetermined temperature into the brewing chamber of the dispensing group, wherein a low pressure pre-brewing process is provided in which the air is injected into the brewing chamber at the predetermined pressure and the predetermined temperature and simultaneously heated water is provided into the brewing chamber; and wherein a high pressure brewing process is provided in which the compressor and the heating element are deactivated and in which the water pump and the dispensing valve are activated to supply the pressurized water to the brewing chamber.
	Mangold teaches (Fig. 23) a coffee brewer (brewing assembly 2300; [0002] “Various embodiments of apparatus and methods are disclosed herein that relate to beverage brewers, such as coffee and/or tea brewers.”) comprising:
	an air inlet circuit hydraulically (“gas system”) connected to the brewing chamber (brewing chamber 2320) of the dispensing group (delivery chamber 2350) ([0124]-[0125] “brewing assembly 2300 comprises a heated gas system that may be used to alter the temperature of one or more components of the assembly before a brewing process…In the depicted embodiment, this pre-heating and/or gas system comprises an air-pump 2375 and a heating element 2376 , such as a heating coil, such that heated air can be fed through a line fluidly coupled with brewing chamber 2320.”); and
In some embodiments, the brewing assembly may be configured to deliver the temperature-controlled gas into the at least one of the brewing chamber” [0125] “In the depicted embodiment, this pre-heating and/or gas system comprises an air-pump 2375 and a heating element 2376, such as a heating coil, such that heated air can be fed through a line fluidly coupled with brewing chamber 2320.”);
	wherein a pre-brewing process (“pre-infusion”) is provided in which the air is injected into the brewing chamber (2320) at the predetermined pressure and the predetermined temperature and simultaneously heated water is provided into the brewing chamber (2320) (see Fig. 18; [0110]; [0112]-[0113]); and
wherein a brewing process is provided in which the compressor (air-pump 2375) and the heating element (2376) are deactivated and in which the water pump ([0038] “Some such embodiments may therefore comprise a pump or other suitable means for forceful delivery of the heated liquid.”) and the dispensing valve (dosing valve 2370) are activated to supply the pressurized water to the brewing chamber (2320) ([0039]; [0085]).
	Although Mangold does not teach that the at least one heating element arranged along the air inlet circuit is electronically controllable by the electronic control unit to inject air at a predetermined temperature into the brewing chamber of the dispensing group, Mangold further teaches (Fig. 3) heating elements (heating elements 112) arranged along the liquid delivery system that are electronically controllable by an electronic control unit (“user interface”) ([0017] “Some implementations may further comprise selecting a recipe comprising one or more brew parameters…which may be input using a user interface. Examples of such brew parameters include, for example, a desired temperature for the liquid used for brewing…etc.”) to inject the water at a In some embodiments, liquid chamber 110 may be positioned adjacent to one or more primary heating elements 112, which may allow for heating of the liquid to a desired temperature. In some embodiments, heating elements 112 may be precisely controlled to allow for adjustment of the desired heating temperature by a user. Thus, one or more temperature sensors may be provided, which may be used to deliver temperature data to suitable electronic elements in a feedback loop, for example, to allow for monitoring and precisely controlling temperature. After the liquid has reached the desired temperature, it may be delivered to brewing chamber 120”). Therefore, electronically controlling heating elements via the electronic control unit to inject a fluid at a predetermined temperature into the brewing chamber is a known technique in the art.
	One of ordinary skill in the art prior to the effective filing date of the claimed invention would have recognized that applying the known technique of electronically controlling heating elements via an electronic control unit, as taught by Mangold, would have yielded predictable results and resulted in an improved system when applied to the heating element arranged along the air inlet circuit, as also taught by Mangold. It would have been recognized that electronically controlling the heating element arranged along the air inlet circuit via the electronic control unit to inject air at a predetermined temperature into the brewing chamber of the dispensing group would have yielded predictable results because the level of ordinary skill in the art demonstrated by Mangold applied shows the ability to incorporate such an electronic control system. Further, electronically controlling the heating element arranged along the air inlet circuit via the electronic control unit would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow for temperature-controlled gas to be delivered into the brewing chamber.
Therefore, It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have further modified the combination of Barnett and Panesar to For example, in some preferred embodiments and implementations, assembly 2300 may comprise a heated air/gas system that may be used to warm one or more of the chambers of assembly 2300 just prior to brewing. This pre-heating may be used to keep beverages more consistent from brew to brew irrespective of whether the machine has been sitting for a while between brews or is continually brewing.”).
Mangold does not teach that the pre-brewing process is a low pressure pre-brewing process or that the brewing process is a high pressure brewing process. 
Prefontaine teaches (Fig. 2) an espresso brewing machine (espresso machine 200) ([0001] “The present invention relates generally to…a pump driven espresso machine”) comprising a low pressure pre-brewing process performed prior to a high pressure brewing process (see Fig. 8; [0019]-[0020]; [0113]). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have further modified the combination of Barnett, Panesar, and Mangold to incorporate the teachings of Prefontaine to include that the pre-brewing process is a low pressure pre-brewing process or that the brewing process is a high pressure brewing process. Doing so out-gasses the coffee grounds, producing a greater and more complex taste profile ([0017]).
Regarding claim 4, Barnett further teaches (see modified Fig. 2) that the water boiler (brew tank 250) is provided with at least one heating element electronically controllable by the electronic control unit (Fig. 5, controller 510) to keep the water at said predetermined temperature value ([0036] “Brew tank 250 typically includes a heating element for continued precise temperature control, as well as a temperature sensor” [0056] “Controller 510 may use these inputs to start or stop the brew program or to otherwise control various heating and pumping components.”).
Regarding claim 7, Barnett further teaches (see modified Fig. 2) that the water supply circuit (plumbing arrangement 200) further comprises a flow meter arranged downstream of the water pump (pump 204) (see modified Fig. 2; [0036] “Brew tank 250 or the dedicated plumbing leading to it may also include a flowmeter.”).
Regarding claim 8, the combination of Barnett, Panesar, and Mangold teaches all of the elements of the current invention as described above except for a throttling nozzle arranged downstream of the water pump to calibrate a maximum flow rate of water entering into the dispensing group through the dispensing valve.
Prefontaine further teaches (Fig. 2) an espresso brewing machine (espresso machine 200) ([0001] “The present invention relates generally to…a pump driven espresso machine”) comprising at least one throttling nozzle (giggleur 225) arranged downstream of the water pump (pump 226) to calibrate a maximum flow rate of water entering into the dispensing group (coffee ground housing 220) through the dispensing valve (giggleur 225) ([0023] “A giggleur may be configured and arranged to deliver a volume of water to the coffee grounds in a stream or in a spray, similar to a nozzle assembly.” [0040] “In at least one embodiment, at least a portion of the heated pressurized water may flow through a downstream giggleur 225 before reaching coffee grounds housing 220…In some embodiments, giggleur 225 may include a nozzle and/or valve.” [0045] “giggleur 225 may regulate, or limit, the flow rate of heated pressurized water arriving at coffee ground housing 220 , during at least a portion of the espresso brewing process.”).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have further modified the combination of Barnett, Panesar, and Mangold to incorporate the teachings of Prefontaine to include a throttling nozzle arranged downstream of the During the extraction phase, heated pressurized water may be forced, or extracted, through the pre-wetted and out-gassed grounds, resulting in an espresso shot with a greater and more complex taste profile.”)
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Barnett, Panesar, Mangold, Prefontaine, and van Druten et al. (US20150289710A1), hereinafter Druten.
Regarding claim 2, the combination of Barnett, Panesar, Mangold, and Prefontaine teaches all of the elements as described above. 
As described above in claim 1, the combination of Barnett, Panesar, Mangold, and Prefontaine teaches that the air sucked by the compressor is forced into the brewing chamber of the dispensing group through the heating element (Panesar [0100] “The air compressor 235 is operatively connected to the brew head 250...The air compressor 235 provides a maximum flow rate of air of 500 ml/min at 1.0 bar.” And Mangold [0009] “In some embodiments, the brewing assembly may be configured to deliver the temperature-controlled gas into the at least one of the brewing chamber” [0125] “In the depicted embodiment, this pre-heating and/or gas system comprises an air-pump 2375 and a heating element 2376, such as a heating coil, such that heated air can be fed through a line fluidly coupled with brewing chamber 2320.”).
The combination of Barnett, Panesar, Mangold, and Prefontaine does not teach a filter arranged along the air inlet circuit upstream of the compressor, said filter is configured to filter the air.
Druten teaches (Fig. 2) an apparatus for preparing hot drinkable foams (apparatus 36) ([0074] “The invention can prepare hot pourable foams, for instance, cappuccino, latte macchiato and other hot milk drinks”) comprising at least one filter (particle filter 45) arranged along the air inlet circuit (air line 44) upstream of the compressor (air compressor 46), said filter configured to filter the air sucked by the compressor (air compressor 46) ([0052] “From the source of air 42 an air line 44 runs through the product preparation apparatus 36… The air line 44 passes through an optional particle filter 45 for filtering the air and through an air compressor 46 as means for pressurizing air to a slight overpressure.”).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have further modified the combination of Barnett, Panesar, Mangold, and Prefontaine to incorporate the teachings of Druten to include a filter arranged along the air inlet circuit upstream of the compressor, said filter is configured to filter the air sucked by the compressor and forced into the brewing chamber of the dispensing group through the heating element. Doing so would filters unwanted particles out of the air ([0052] “The air line 44 passes through an optional particle filter 45 for filtering the air”).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Barnett, Panesar, Mangold, Prefontaine, Druten, and Sullivan et al. (US20080095904A), hereinafter Sullivan.
Regarding claim 3, the combination of Barnett, Panesar, Mangold, Prefontaine, and Druten teaches all of the elements of the current invention as described above. 
Sullivan (Fig. 9) teaches a beverage brewing device (Fig. 1; beverage forming device 10) comprising a non-return valve (“check valve”) arranged along an air inlet circuit (line 96) downstream of a heating element (heater 94) to prevent liquids from the brewing chamber (brew chamber 1) from backflowing into the air inlet circuit (line 96) ([0035] “The air pump 92 may deliver air under pressure to the reservoir 5 to cause the pressure in the reservoir 5 to rise, causing heated water to be forced from the reservoir 5 to the brew chamber 1 via…the line 96 (which may include a check valve to help prevent backflow of fluid in the line 96). Heated water or other precursor liquid that is provided to the brew chamber may enter a beverage cartridge in the brew chamber 1…The air pump 92 may run for a specified period of time, e.g., 60 seconds, or otherwise controlled (e.g., by detecting a drop in pressure in the reservoir 5 signifying an absence of liquid) to empty the reservoir 5 of all water or other liquid. The timing of the air pump operation may be arranged so that mainly air is pumped at the end of the cycle, e.g., to help purge the cartridge of any remaining beverage, as well as to help dry the reservoir 5 and the line 96.”).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have further modified the combination of Barnett, Panesar, Mangold, Prefontaine, and Druten to incorporate the teachings of Sullivan to include a non-return valve arranged along the air inlet circuit downstream of the heating element to prevent liquids from the brewing chamber from backflowing into the air inlet circuit. Doing so prevents the backflow of fluid from the brewing chamber into the air inlet circuit, improving the quality of subsequently brewed beverages ([0035] “…the line 96 (which may include a check valve to help prevent backflow of fluid in the line 96)”).
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Barnett, Panesar, Mangold, Prefontaine, and Schlittler et al. (US20180255959A1), hereinafter Schlittler.
Regarding claim 5, the combination of Barnett, Panesar, Mangold, and Prefontaine teaches all of the elements as described above. Barnett further teaches (see modified Fig. 2) that the water supply circuit (plumbing arrangement 200) further comprises at least one valve arranged upstream of the water pump (pump 204) (see modified Fig. 2; [0034] “An external water source 210, such as from building plumbing, and associated valve arrangement provides fill water”).
The combination of Barnett, Panesar, Mangold, and Prefontaine does not teach a non-return valve arranged upstream of the water pump.
Schlittler teaches (Fig. 6) a beverage brewing apparatus (apparatus 1) ([0001] “The present invention relates to an apparatus for producing a beverage by injection of a pressurized liquid into a capsule.”) with a water supply circuit (liquid supply system 12) comprising a non-return valve (one-way valve 22) arranged upstream of the water pump (pump 16) (see Fig. 6; [0077] “the liquid supply system 12 comprises a water reservoir 14 and a pump 16. The pump 16 is configured to draw liquid from the water reservoir 14 and supply the water to the inflow injectors 34 in the injection head 9...A one-way valve 22 is arranged on the first conduit 18 or in the inlet 19 to the pump chamber 17. The one-way valve 22 blocks the liquid in the pump chamber 17 from flowing back to the water reservoir 14.”).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the combination of Barnett, Panesar, Mangold, and Prefontaine to incorporate the teachings of Schlittler to include a non-return valve arranged upstream of the water pump. Doing so would block the liquid in the pump from flowing back to the water supply source ([0077] “The one-way valve 22 blocks the liquid in the pump chamber 17 from flowing back to the water reservoir 14.”).
Regarding claim 6, the combination of Barnett, Panesar, Mangold, Prefontaine, and Schlittler teaches all of the elements of the current invention as stated above. Barnett further teaches (see modified Fig. 2) that the water supply circuit further (plumbing arrangement 200) comprises at least one pressure reducing device (bypass control valve 208) arranged downstream of the valve and upstream of the water pump (pump 204) (see modified Fig. 2; [0034] “An external water source 210, such as from building plumbing, and associated valve arrangement provides fill water…An optional bypass control valve 208 and associated plumbing from the pump 204 discharge, i.e. between brew tank 250 and pump, back to the pump 204 suction is also shown. Computer control may operate the optional bypass control valve 208 during the pump operation to establish a time-pressure profile across the filter by diverting the high pressure pump water away from the operating brew group.” [0069] “To avoid the effects of blonding, the sequence may then transition to an optional pressure ramp down phase 724. Like ramp up phase 720, the pump is running and the bypass control valve is opened to gradually reduce pressure on the grounds.”)
Schlittler further teaches (Fig. 6) that the valve (one-way valve 22) is a non-return valve ([0077] “the liquid supply system 12 comprises a water reservoir 14 and a pump 16 . The pump 16 is configured to draw liquid from the water reservoir 14 and supply the water to the inflow injectors 34 in the injection head 9...A one-way valve 22 is arranged on the first conduit 18 or in the inlet 19 to the pump chamber 17. The one-way valve 22 blocks the liquid in the pump chamber 17 from flowing back to the water reservoir 14.”), as described above in claim 5. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Barnett, Panesar, Mangold, Prefontaine, Pandolfi (US4757753A), and Wilming et al. (WO2017134141A1), hereinafter Wilming.
Regarding claim 9, the combination of Barnett, Mangold, Panesar, and Prefontaine teaches all of the elements of the current invention as described above except that the dispensing valve is a 3-way solenoid valve that, in the deactivation step, puts the brewing chamber in communication with a duct at atmospheric pressure, so as to discharge a residual overpressure of the brewing chamber that is generated at an end of the dispensing of the beverage.
Pandolfi teaches (Fig 2.) an espresso machine (espresso machine 1) (column 1, line 1 “This patent relates to Espresso Coffee Machines”) comprising a solenoid dispensing valve (solenoid valve 20) that puts the brewing chamber (coffee dispensing assembly 2) in communication with an exterior (“the atmosphere”) at atmospheric pressure (column 2, lines 15-18 “Integer 20 identifies a solenoid valve utilized to release the pressure of coffee dispensing assembly 2 by placing it in communication with the atmosphere via discharge tube 21.” Putting the pressurized brewing chamber in communication with a duct at atmospheric pressure inherently discharges the overpressure of the brewing chamber, no matter when during the beverage brewing/dispensing process it is placed in communication.).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have further modified the combination of Barnett, Panesar, Mangold, and Prefontaine to incorporate the teachings of Pandolfi to include that the dispensing valve is a solenoid valve that puts the brewing chamber in communication with a duct at atmospheric pressure. Doing so enables the release of pressure in the brewing chamber (column 2, lines 15-18 “Integer 20 identifies a solenoid valve utilized to release the pressure of coffee dispensing assembly 2 by placing it in communication with the atmosphere via discharge tube 21.”).
Pandolfi does not teach that the dispensing valve is a 3-way solenoid valve.
Wilming teaches (Fig. 1) an espresso coffee machine (machine 100) comprising a dispensing valve 3-way solenoid dispensing valve (valve 14) (Page 8, line 29 through Page 9, line 2“The dispensing group 10 comprises a three-way dispensing solenoid valve 14 which draws pressurized hot water from the coffee boiler 12. The pressurized hot water is transported via an axial conduit 16 towards the coffee powder (not shown) contained inside the filter 6”).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have further modified the combination of Mangold, Panesar, Prefontaine, and Pandolfi to incorporate the teachings of Wilming to include that the dispensing valve is a 3-way solenoid valve. Doing so draws pressurized water from the water boiler into the brewing chamber of the dispensing unit (Page 8, line 29 through Page 9, line 2“The dispensing group 10 comprises a three-way dispensing solenoid valve 14 which draws pressurized hot water from the coffee boiler 12. The pressurized hot water is transported via an axial conduit 16 towards the coffee powder (not shown) contained inside the filter 6”).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Barnett, Panesar, Mangold, Prefontaine, and Whole Latte Love (https://youtu.be/5igXx83J_Iw), hereinafter Love.
Regarding claim 10, the combination of Barnett, Panesar, and Mangold teaches all of the elements of the current invention as described above except that the water boiler is hydraulically connected to a mechanical overpressure safety valve configured to activate in the case in which, due to heating of water with consequent increase in volume, there is a pressure increase that goes beyond a predetermined maximum pressure value. 

    
  
    PNG
    media_image2.png
    698
    1226
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    699
    1697
    media_image3.png
    Greyscale


It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have further modified the combination of Barnett, Panesar, and Mangold to incorporate the teachings of Love to include that the water boiler is hydraulically connected to a mechanical overpressure safety valve configured to activate in the case in which, due to heating of water with consequent increase in volume, there is a pressure increase that goes beyond a predetermined maximum pressure value. Doing so regulates and maintains the pressure within the tank (time stamp 10:25-11:55).
Response to Arguments
Applicant’s arguments filed 11/12/2021 with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference as applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Examiner notes Applicant generically argued against the prior art, but this was not specific to the rejection as currently made. As such, while considered, the arguments do not overcome or fully apply to the rejection as made and are thus moot.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL R RIZZO whose telephone number is (571) 272-8991. The examiner can normally be reached Monday-Thursday and Alternate Fridays 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANA ROSS, can be reached on (571) 272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



/RACHEL R RIZZO/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JOEL M ATTEY/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://www.nrcan.gc.ca/energy-efficiency/energy-star-canada/about/energy-star-announcements/publications/energy-efficiency-reference-guide-compressed-air/air-compressor-types-and-controls/14970